         Case 2:19-cv-09579-MWF-PLA Document 17 Filed 07/07/20 Page 1 of 1 Page ID #:151




                 1
                 2
                 3
                 4
                 5
                 6
                 7
                 8                              UNITED STATES DISTRICT COURT
                 9                            CENTRAL DISTRICT OF CALIFORNIA
             10                                         WESTERN DIVISION
             11
             12 TOYA JAMISON,                                           Case No. 2:19-cv-9579-MWF-PLA
             13                        Plaintiff,                       The Hon. Michael W. Fitzgerald
             14
                                 vs.                                    ORDER RE STIPULATED
             15                                                         PROTECTIVE ORDER
                STATE FARM INSURANCE
             16 COMPANY, an Illinois Corporation;
                and DOES 1-10,                                          Trial Date: February 23, 2021
             17
             18           Defendants.

             19
             20                  Having considered the papers, and finding that good cause exists, the Parties’
             21 Stipulated Protective Order is granted as modified.
             22       IT IS SO ORDERED.
             23
             24 DATED: July 7, 2020
             25
             26
             27                                                  PAUL L. ABRAMS
                                                                 UNITED STATES MAGISTRATE JUDGE
             28
MUSICK, PEELER
& GARRETT LLP        1216928.1
                                                                    1                  Case No. 2:19-cv-9579-MWF-PLA
                                              ORDER RE STIPULATED PROTECTIVE ORDER
